Case 1:19-cv-01828-PAB-NRN Document 81 Filed 11/13/20 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

  Civil Action No. 19-cv-01828-PAB-NRN

  WESTLEY YBARRA,

        Plaintiff,

  v.

  JOHN/JANE DOE #1, Intelligence Officer, Sterling Correctional Facility,
  ROBERT DICK, Case Manager III, Sterling Correctional Facility,
  JOHN/JANE DOE #2, Associate Warden, Sterling Correctional Facility,
  JOHN/JANE DOE #3, Warden, Sterling Correctional Facility,
  JOHN/JANE DOE #4, Intelligence Officer, Colorado State Penitentiary,
  JOHN/JANE DOE #5, Case Manager III, Colorado State Penitentiary,
  JACKIE MCCALL, Associate Warden, Colorado State Penitentiary,
  STEVE OWENS, Warden, Colorado State Penitentiary, and
  EVA LITTLE, Lieutenant, Colorado Department of Corrections,

       Defendants.
  _____________________________________________________________________

                                  ORDER
  _____________________________________________________________________

        This matter is before the Court on plaintiff’s Motion for Reconsideration of

  Recommendation Based on Mail Delay [Docket No. 77]. In light of plaintiff’s pro se

  status, the Court construes his filings liberally. See Hall v. Bellmon, 935 F.2d 1106,

  1110 (10th Cir. 1991).

        On July 31, 2020, Magistrate Judge N. Reid Neureiter recommended that the

  Court grant defendants’ motion to dismiss amended complaint, Docket No. 31, due to

  plaintiff’s lack of administrative exhaustion. Docket No. 72 at 12. The magistrate judge

  converted the motion to dismiss into a motion for summary judgment because both

  parties asked the Court to consider materials outside the amended complaint. Docket
Case 1:19-cv-01828-PAB-NRN Document 81 Filed 11/13/20 USDC Colorado Page 2 of 5




  No. 72 at 4. On August 20, 2020, having received no objections to the magistrate

  judge’s recommendation (the “recommendation”) from either party, the Court reviewed

  it for clear error and, finding none, accepted it. Docket No. 73. Final judgment entered

  against plaintiff on August 21, 2020. Docket No. 74.

         On August 24, 2020, the Court docketed objections by plaintiff to the

  recommendation. Docket No. 75. On September 11, 2020, defendants Robert Dick,

  Eva Little, Jackie McCall, and Steve Owens filed a motion to strike plaintiff’s objections

  as untimely. Docket No. 76. On September 16, 2020, plaintiff filed a motion for

  reconsideration of the recommendation based on mail delay. Docket No. 77. On

  September 28, 2020, plaintiff filed a response to defendants’ motion to strike his

  objection as untimely. Docket No. 78. On September 29, 2020, defendants filed a

  motion to withdraw their motion to strike untimely objections and requested clarification

  of the case status. Docket No. 79. On November 2, 2020, plaintiff filed a request for

  status update. Docket No. 80.

         The Court construes plaintiff’s motion for reconsideration as a motion to alter or

  amend the judgment pursuant to Fed. R. Civ. P. 59(e). See Servants of the Paraclete

  v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000) (“[A] m otion to reconsider filed within ten

  days after entry of judgment is considered a Fed. R. Civ. P. 59(e) motion.”); see also

  Fed. R. Civ. P 59(e) advisory committee’s note to 2009 amendment (the former ten day

  periods in Rule 59 are expanded to 28 days). “A motion to alter or amend a judgment

  must be filed no later than 28 days after the entry of the judgment.” Fed. R. Civ. P.

  59(e). Such a motion is appropriate in the event of “(1) an intervening change in the

  controlling law, (2) new evidence previously unavailable, [or] (3) the need to correct

                                               2
Case 1:19-cv-01828-PAB-NRN Document 81 Filed 11/13/20 USDC Colorado Page 3 of 5




  clear error or prevent manifest injustice,” and may be granted “where the court has

  misapprehended the facts, a party’s position, or the controlling law.” Servants of the

  Paraclete, 204 F.3d at 1012. “Clear error is ‘(1) error, (2) that is plain, which (3) affects

  substantial rights, and which (4) seriously affects the fairness, integrity, or public

  reputation of judicial proceedings.’” Etherton v. Owners Ins. Co., No. 10-cv-00892-

  PAB-KLM, 2013 WL 5443068, at *1 (D. Colo. Sept. 30, 2013) (quoting United States v.

  Farr, 701 F.3d 1274, 1286 (10th Cir. 2012)). T he decision to grant or deny a Rule 59

  motion is committed to the Court’s discretion. Phelps v. Hamilton, 122 F.3d 1309, 1324

  (10th Cir. 1997).

         Plaintiff requests that the Court reconsider its judgment because he mailed his

  objection within seventeen days of the issuance of the magistrate judge’s

  recommendation. See Docket No. 77. Under 28 U.S.C. § 636(b)(1)(C) and Fed. R.

  Civ. P. 72(b)(2), parties have fourteen days after service of a recommendation to file

  written objections. Under Fed. R. Civ. P. 6(d), when a party must act within a specific

  time after being served, and service is by mail, three days are added to the period. See

  Freels v. Long, No. 18-cr-1315-WJM-STV, 2020 WL 139918, at *1 n.1 (D. Colo. Jan.

  13, 2020) (deeming timely an objection placed in the prison mail seventeen days after

  the recommendation was mailed to prisoner). Under the “prison mailbox rule,” a pro se

  prisoner’s filing is considered timely if given to prison officials for mailing prior to the

  filing deadline. See Price v. Philpot, 420 F.3d 1158, 1163-64 (10th Cir. 2005).

         The magistrate judge issued the recommendation on July 31, 2020, Docket No.

  72; seventeen days after July 31, 2020 was August 17, 2020. According to the prison



                                                 3
Case 1:19-cv-01828-PAB-NRN Document 81 Filed 11/13/20 USDC Colorado Page 4 of 5




  mail log, plaintiff placed his objection in the prison mail system on August 16, 2020, and

  it was mailed on August 17, 2020, making his objection timely. See Docket No. 77 at

  11. In order to prevent clear error, the Court will grant plaintiff’s motion to reconsider

  the Court’s judgment. See Servants of the Paraclete, 204 F.3d at 1012. For the

  foregoing reasons, it is

         ORDERED that plaintiff’s Motion for Reconsideration of Recommendation Based

  on Mail Delay [Docket No. 77] is GRANTED. It is further

         ORDERED that the Order Accepting Magistrate Judge’s Recommendation

  [Docket No. 73] and the Final Judgment [Docket No. 74] are VACATED and this case is

  reopened. It is further

         ORDERED that plaintiff’s Written Objections to Recommended Summary

  Dismissal [Docket No. 75] is accepted as timely. It is further

         ORDERED that defendants’ Notice of Withdrawal of Motion to Strike Untimely

  Objections (Doc. 75) and Request for Clarification of Case Status [Docket No. 79] is

  GRANTED. It is further

         ORDERED that defendants’ Motion to Strike Untimely Objections (Doc. 75)

  [Docket No. 76] is deemed withdrawn. It is further

         ORDERED that plaintiff’s Request for Status Update [Docket No. 80] is DENIED

  as moot. It is further




                                                4
Case 1:19-cv-01828-PAB-NRN Document 81 Filed 11/13/20 USDC Colorado Page 5 of 5




          ORDERED that defendants shall file any response to plaintiff’s Written Objection

  to Recommended Summary Dismissal [Docket No. 75] on or before November 27,

  2020.



  DATED November 13, 2020.

                                           BY THE COURT:



                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                              5
